WOODLEY, Presiding Judge.
The conviction is for the felony offense of drunk driving; the punishment, 30 days in jail and a fine of $350.
The record contains no bills of exception or statement of facts.
The sentence orders the appellant’s confinement in jail for an indeterminate term of not less than 10 days nor more than 30 days, and a fine of $350.00 against him.
Art. 775 C.C.P., which provides for an indeterminate sentence, does not apply to jail terms. It applies only where the punishment is confinement in the penitentiary for more than the minimum term.
The sentence is reformed so as to provide that the defendant be imprisoned in jail for 30 days and be fined $350.00.
As reformed, the judgment is affirmed.